DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
This letter restarts the time period for response.  The previous Office Action includes a typographical error on the Office Action Summary and marks the Office Action as an Ex-Parte Quayle action instead of Non-Final.  Please see the rejection below.

Claim Objections
Claims 2-23 are objected to because of the following informalities:   
Relative to claims 2-23, the claim should begin with “The” instead of “A” since the claims depend from claim 1.  Applicant should replace, “A” with “The” in the beginning of each claim.
Relative to claims 2, 4-6, 10, 12-14, and 18-20, Applicant should insert a “,” after “claim 1” or “claim 11” in line 1.
Relative to claim 5, line 6, Applicant should insert a “,” after “recipient (60)”.
Relative to claim 11, line 4, Applicant should insert a “:” after “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is unclear because the step of removing the second package is missing.  Applicant should include the step the step of removing the second package at the first delivery location, before determining that the second package has been removed at the first delivery location for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al (US Patent No. 10,303,171).  Relative to claims 11-13, 18, and 20-21, Brady discloses:  a mobile robot (200)(Fig. 2A) adapted to deliver a first  
the package sensor (271-273)(Fig. 2A) is adapted to measure first data relating any packages (“objects” or “items”) removed from the package space (257) and/or first data relating to the any packages (“objects” or “items”) remaining within the package space (257)(Col. 12, lines 22-24; Col, 12, lines 51-54); 
the at least one package sensor (271-273) is configured to measure first data reflective of the presence or absence of each of a plurality of packages in the package space (257)(Col. 11, lines 55-58), and the identity of each such package (“object” or 
wherein the mobile robot (200) and/or a server (see “servers”, 320, of Ref. 326) with which the robot (1) is adapted to communicate, is adapted to identify the first package (“object” or “item”) to the first delivery recipient (“user”)(Col. 13, lines 5-8; Col. 11, lines 13-15; Col. 21, lines 14-15); and
the identification comprises at least one or more of: sending an image (“images, video”) of the package space (257) with the first package (“object” or “item”) indicated to the first delivery recipient (user via user interface., Col. 20, lines 49-55; Col. 13, lines 1-4); sending the first delivery recipient (user) an image of the first package (“object” or “item”)(Col. 13, lines 1-4); and visually identifying the first package (“object” or “item”) with a graphical sign, and communicating said sign to the first delivery recipient (Col. 13, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady.  Relative to claims 14-17, Brady discloses all claim limitations mentioned above, including: the processing component (210) is adapted to determine whether packages have been removed at a delivery location, and which specific packages have been removed (Col. 12, lines 29-36; Col. 12, lines 39-46; Col. 12, lines 51-53); 
the mobile robot’s communication component (inherently included, see wired or wireless communication with Ref. 210) is adapted to communicate with at least one external server (see “servers”, 320, of Ref. 326), and exchange second data relating to the packages (Col. 11, lines 7-14; Col. 21, lines 34-35);
the communication component (see “wired or wireless communication”) is adapted to send the package sensor’s (271-273) first data to the server (320 of Ref. 326); and
the server (320 of Ref. 326) is further adapted to send at least one command to the mobile robot (200) via the mobile robot’s communication component (Col. 21, lines 38-40; Col. 11, lines 5-20 and lines 37-41; Col. 12, lines 18-21); 
the communication component (“wired or wireless communication”) is adapted to exchange the package sensor’s first data with at least one remote terminal (120), and 
Brady does not expressly disclose: the processing component determines whether only the first package has been removed from the package space at the first delivery location; the server is adapted to determine whether only the first package has 
Brady teaches that the processing component, server, and remote terminal are adapted to determine whether only the first package has been removed from the package space at the first delivery location since the various sensors of the compartment detects the presence and identity of any items in the compartment (Col. 12, lines 22-35).  The sensors also detects and identifies which specific items have been removed from the compartment by a user (Col. 12, lines 40-55), and further senses any motion inside the compartment while items are loaded and removed by a user or a robot (Col. 12, lines 30-40).  The sensors also confirm that an item is present in the compartment or that a user has removed or added items (Col. 12, lines 29-30 and lines 39-42).  It is obvious to modify Brady, so that the processing component, servers, and/or remote terminal to determine whether only a first package has been removed based on the data from the various sensors, since the sensors determine whether and which items are present in the compartment during adding and removal of items (271-273).  The information from the sensors regarding the presence and identity of the items is communicated to the processing component (210), servers (320), and/or remote terminal (326) to aid in controlling the robot (200)(Col. 12, lines 17-22 and lines 29-31).  Therefore, the server (320) or remote controller (326) of Brady can be easily modified to 
It is also obvious that the removal of items from the package space is detected at a delivery location, which may be a first delivery location of a robot (200) along a delivery path.  As mentioned above, the sensors detect the removal of items by a user (i.e. a recipient, carrier, agent, etc.) or robot at a delivery location (Col. 12, lines 25-45).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Brady so that the that the processing component, server, and remote terminal are adapted to determine whether only the first package has been removed from the package space at the first delivery location, and the server sends at least one command to the mobile robot based at least partially on the package sensor’s first data as an obvious matter of design choice.

Allowable Subject Matter
Claim 1-10 are allowed, however claims 2-10 must be revised to overcome any claim objections.
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (US 2018/0356823); Brady (US 2018/0024554); Siegel (US 10/248,120); Yu (US 2015/0006005).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651